     Case 2:20-cv-01101-JAM-GGH Document 20 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL ALAMEDA,                                  No. 2:20-cv-01101 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    M. ATCHLEY,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 5, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Neither party has

23   filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 5, 2021, are adopted in full;

28          2. Petitioner’s First Amended Petition is denied in its entirety and dismissed; and
                                                       1
     Case 2:20-cv-01101-JAM-GGH Document 20 Filed 04/27/21 Page 2 of 2


 1           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 2   2253.
 3
     DATED: April 26, 2021                           /s/ John A. Mendez
 4
                                                     THE HONORABLE JOHN A. MENDEZ
 5                                                   UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
